In an action to recover damages for personal injuries suffered by plaintiff, a paying patient in defendant hospital, as the result of defendant’s alleged negligence in furnishing a defective foot stool, in failing to furnish proper lighting facilities, and in failing to respond to her signal for assistance, plaintiff appeals from a judgment, entered on the verdict of a jury, in favor of defendant. Judgment unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.